DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 11/16/2021 have been entered.  Claims 1, 8, and 9 have been amended.  Claims 13-20 have been cancelled.  New claims 21-27 have been added.  The amendments to claims 8-9 are sufficient to overcome the prior objection; therefore, the objection of claims 8-9 have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument—specifically, new claim limitations are found to be taught by Atlas et al. (WO 2011039741 A1).

Claim Objections
Claim 24 is objected to because of the following informalities:
Line 3: “includes calculated an effective” should read “includes calculating [[calculated]] an effective”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION— the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "generally continuously" in claim 8 is a relative term which renders the claim indefinite.  The term "generally continuously" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For these reasons, it is unclear how often the glucose levels are monitored with respect to the medicament being delivered.  For the sake of examination, the Examiner will interpret the glucose levels to be monitored continuously.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Loutseiko et al. (US 20180177946 A1) in view of Atlas et al. (WO 2011039741 A1).

Regarding claim 1, Loutseiko teaches:
A method of providing diabetes therapy to a patient with a portable infusion pump (see FIG. 5, infusion device: 502; see also p. [0002]), comprising:
detecting that a patient has inserted a cannula for delivery of medicament with the portable infusion pump (502) at an infusion site on a body of the patient (see p. [0066-0067] discussing site monitoring process 
delivering the medicament to the patient at the infusion site with the portable infusion pump (502) (see p. [0046]);
receiving data obtained by a glucose sensor (see FIG. 5, sensing arrangement: 504) (see p. [0064] discussing infusion device 502 is configured to receive glucose measurement values sensed from sensing arrangement 504);
monitoring glucose levels of the patient based on the data obtained by the glucose sensor (see p. [0054-0055] discussing data obtained from sensing arrangement 504 is brought to pump control system 520, 600 wherein pump control module 602 implements an insertion site monitoring application 612 that supports monitoring sensed glucose measurement values received via sensing arrangement 504; see also FIG. 5-6);
determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (“a site loss condition may be detected if the current sensed glucose measurement value is greater than the average of the sensed glucose measurement values from the fasting period[s] during the initialization period by more than thirty percent,” see p. [0080]; if the device of Loutseiko is configured to determine if current sensed glucose measurement value [GMV] is greater necessitates the device also being configured to determine if the current sensed GMV is lowering in response to medicament being delivered to the patient); and
providing an infusion site alert to the patient if it is determined that the monitored glucose levels are not lowering as expected in response to the medicament (see p. [0022], [0064], and [0081]).
However, Loutseiko does not explicitly disclose: determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient based on a stored correction factor of the patient.
Atlas, in a similar field of endeavor, teaches a method for use with diabetic treatment management (see Abstract), wherein the method includes determining if monitored glucose levels are lowering as expected in response to medicament being delivered to the patient (see Page 34, Lines 9-12 discussing method includes determining if amount of insulin delivered is sufficient to lower blood glucose) based on a stored correction factor of the patient (see Page 35, Lines 1-8 discussing CF equation, wherein resulting CF may be an average of several CF values calculated over time, necessitating the existence of stored CF values), which further includes calculating an effective correction factor (i.e., a current CF value) for the patient based on the monitored glucose levels and delivered medicament (see Page 34, Lines 9-12) and comparing the effective correction factor to the stored correction factor (see Page 36-40 discussing current CF values are compared to prior CF values for analysis of correction dose efficacy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Loutseiko to 

Regarding claim 2, Loutseiko teaches:
The method of claim 1, wherein providing an infusion site alert (see p. [0022], [0064], and [0081]) includes instructing the patient to rotate to a new infusion site at a different location on the body (see p. [0022] and [0064]).

Regarding claim 3, Loutseiko teaches:
The method of claim 2, further comprising not instructing the user to rotate to a new infusion site until it is determined that the monitored glucose levels are not lowering as expected in response to the medicament (see p. [0064] and FIG. 9 depicting step 912 occurring after step 910).

Regarding claim 4, Loutseiko teaches:
The method of claim 1, wherein detecting that the patient has inserted the cannula at the infusion site (see p. [0066-0067]) includes receiving user input instructing the portable infusion pump (502) to fill the cannula with the medicament (see p. [0056] discussing a user may necessitates the device being configured to detect that the patient has instructed the portable infusion pump to inject medicament, which also necessitates the device being configured to detect that the patient has instructed the portable infusion pump to fill the cannula [inserted within the body 501 of the user] with the medicament).

Regarding claim 5, Loutseiko teaches:
The method of claim 1, wherein detecting that the patient has inserted the cannula at the infusion site (see p. [0066-0067]) includes receiving user input instructing the portable infusion pump (502) to fill tubing (see FIG. 2, tubing: 221) extending between the portable infusion pump (502) and the cannula with the medicament (see p. [0056] discussing a user may command infusion device to deliver a bolus of insulin to the body via user interface 540, which then triggers the site monitoring process 800 to begin sometime thereafter, once current sensed GMVs steady, see p. [0070]; this necessitates the device being configured to detect that the patient has instructed the portable infusion pump to inject medicament, which also necessitates the device being configured to detect that the patient has instructed the portable infusion pump to fill the tubing extending between the portable infusion pump and the cannula with medicament).

Regarding claim 6, Loutseiko teaches:
The method of claim 1, wherein determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (see p. [0080]) includes determining if the monitored glucose levels are lowering as expected in response to one or more of preprogrammed basal insulin delivery (“the target blood glucose value may be calculated based…on a patient-specific reference basal rate,” see p. [0060]), meal boluses and correction boluses (“correction bolus or meal bolus,” see p. [0056]).
The Examiner points to p. [0070] which explains determining if the sensed glucose measurement values are within a threshold value involves “the monitoring application 612… [which is used to ensure] any lingering active insulin in the body of the patient [i.e., basal and bolus insulin doses delivered] is not unduly influencing [the] sensed glucose measurement values during the fasting period.”  See also p. [0073] discussing a sudden variation of blood glucose levels resets the site monitoring process (801).

Regarding claim 8, Loutseiko teaches:
The method of claim 1, wherein determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (see p. [0080]) includes [[generally]] continuously monitoring glucose levels with respect to the medicament being delivered (“The infusion device 102 is configured to deliver fluid in response to the condition sensed by the sensing arrangement 104. In turn, the sensing arrangement 104 continues to sense or otherwise quantify a current continuously in response to the condition currently [or most recently] sensed by the sensing arrangement 104 indefinitely,” see p. [0033]).

Regarding claim 9, Loutseiko teaches:
The method of claim 1, wherein determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (see p. [0080]) includes periodically monitoring glucose levels with respect to the medicament being delivered at regular intervals (“In some embodiments, the sensing arrangement 104 and/or the infusion device 102 may be configured to utilize the closed-loop system only for a portion of the day, for example only when the user is asleep or awake,” see p. [0033]).

Regarding claim 10, Loutseiko teaches:
The method of claim 1, further comprising reviewing other factors that could cause the monitored glucose levels to not lower as expected in response to the medicament being delivered to the patient prior to providing the infusion site alert (see p. [0079-0081]; see also FIG. 9 depicting tasks 904 and 910 which are “other factors” that must be reviewed before the monitoring application 612 generates a notification for site loss).


Regarding claim 11, Loutseiko teaches:
The method of claim 10, wherein reviewing other factors includes determining if a meal has recently been consumed by the patient (see p. [0061-0062] discussing PID gain coefficients can be based on… user-input evens [e.g., meals, exercise, and the like]; FIG. 7 shows an output 730 configured to output a delivery command to the motor that considers the following factors: PID coefficients [see block 720, 722, and 724]; target value obtained at input 702; and the sensed value obtained at input 704).

Regarding claim 12, Loutseiko teaches:
The method of claim 10, wherein reviewing other factors includes determining if the patient is exercising (see p. [0061-0062] discussing PID gain coefficients can be based on… user-input evens [e.g., meals, exercise, and the like]; FIG. 7 shows an output 730 configured to output a delivery command to the motor that considers the following factors: PID coefficients [see block 720, 722, and 724]; target value obtained at input 702; and the sensed value obtained at input 704).

Regarding claim 21, the combined method of Loutseiko and Atlas (see claim 1 above) teaches:
The method of claim 1, wherein determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (see Loutseiko, p. [0080]) based on a stored 

Regarding claim 22, the combined method of Loutseiko and Atlas (see claim 1 above) teaches:
The method of claim 1, determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (see Loutseiko, p. [0080]) based on a stored correction factor (i.e., via CF equation of Atlas, see claim 1) of the patient includes determining if an amount of insulin delivered over a predetermined period of time lowered the user's glucose level as expected in view of the stored correction factor (see Atlas Page 34, Lines 9-12 discussing method includes determining if amount of insulin delivered over several hours is sufficient to lower blood glucose by comparing calculated CF values).

Regarding claim 23, Loutseiko teaches:
A method of providing diabetes therapy to a patient with a portable infusion pump (see FIG. 5, infusion device: 502; see also p. [0002]), comprising:

delivering the medicament to the patient at the infusion site with the portable infusion pump (502) (see p. [0046]); 
receiving data obtained by a glucose sensor (see FIG. 5, sensing arrangement: 504) (see p. [0064] discussing infusion device 502 is configured to receive glucose measurement values sensed from sensing arrangement 504);
monitoring glucose levels of the patient based on the data obtained by the glucose sensor (see p. [0054-0055] discussing data obtained from sensing arrangement 504 is brought to pump control system 520, 600 wherein pump control module 602 implements an insertion site monitoring application 612 that supports monitoring sensed glucose measurement values received via sensing arrangement 504; see also FIG. 5-6);
determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient (“a site loss condition may be detected if the current sensed glucose measurement value is greater than the average of the sensed glucose measurement greater than the average sensed GMV, then it is necessitates the device also being configured to determine if the current sensed GMV is lowering in response to medicament being delivered to the patient); and
providing an infusion site alert to the patient if it is determined that the monitored glucose levels are not lowering as expected in response to the medicament (see p. [0022], [0064], and [0081]).
However, Loutseiko does not explicitly disclose: determining if the monitored glucose levels are lowering as expected in response to the medicament being delivered to the patient including determining if an amount of insulin delivered over a predetermined period of time lowered the user's glucose level as expected in view of a predetermined correction factor for the patient.
Atlas, in a similar field of endeavor, teaches a method for use with diabetic treatment management (see Abstract), wherein the method includes determining if an amount of insulin delivered over a predetermined period of time lowered the user's glucose level as expected (see Page 34, Lines 9-12 discussing method includes determining if amount of insulin delivered over several hours is sufficient to lower blood glucose) in view of a predetermined correction factor for the patient (see Page 35, Lines 1-8 discussing CF equation, wherein resulting CF may be an average of several CF values calculated over time, necessitating the existence of predetermined patient CF values), which further includes calculating an effective correction factor (i.e., a current CF 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Loutseiko to incorporate the teachings of Atlas by calculating and storing a correction factor of the patient within the infusion device of Loutseiko and comparing it with the monitored glucose level over a predetermined time period in order to determine if the infusion device is performing properly, for the purpose of providing a novel technique for accurate and reliable tailor made insulin pump settings without the need for human interaction/interpretation (see Atlas, Page 3, Lines 14-22).

Regarding claim 24, the combined method of Loutseiko and Atlas (see claim 23 above) teaches:
The method of claim 23, wherein determining if an amount of insulin delivered over a predetermined period of time lowered the user's glucose level as expected (see Loutseiko, p. [0080]) in view of the stored correction factor (i.e., via CF equation of Atlas, see claim 1) includes calculated an effective correction factor for the patient based on the amount of insulin and amount that the user's glucose level lowered and comparing the effective correction factor to the stored correction factor (see Atlas, Page 36-40 

Regarding claim 25, Loutseiko teaches:
The method of claim 23, further comprising reviewing other factors that could cause the monitored glucose levels to not lower as expected in response to the medicament being delivered to the patient prior to providing the infusion site alert (see p. [0079-0081]; see also FIG. 9 depicting tasks 904 and 910 which are “other factors” that must be reviewed before the monitoring application 612 generates a notification for site loss).

Regarding claim 26, Loutseiko teaches:
The method of claim 25, wherein reviewing other factors includes determining if a meal has recently been consumed by the patient (see p. [0061-0062] discussing PID gain coefficients can be based on… user-input evens [e.g., meals, exercise, and the like]; FIG. 7 shows an output 730 configured to output a delivery command to the motor that considers the following factors: PID coefficients [see block 720, 722, and 724]; target value obtained at input 702; and the sensed value obtained at input 704).

Regarding claim 27, Loutseiko teaches:
The method of claim 25, wherein reviewing other factors includes determining if the patient is exercising (see p. [0061-0062] discussing PID gain coefficients can be based on… user-input evens [e.g., meals, exercise, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Loutseiko et al. (US 20180177946 A1) in view of Atlas et al. (WO 2011039741 A1), as applied to claim 1 above, and further in view of Regittnig et al. (WO 2014122269 A1).

Regarding claim 7, Loutseiko discloses the claimed invention substantially as claimed, as set forth above in claim 1.  However, Loutseiko does not explicitly disclose: determining if the monitored glucose levels are lowering as expected in response to a test bolus of insulin delivered to determine a response at the infusion site rather than in response to actual or anticipated increases in glucose levels.
Regittnig, in a similar field of endeavor, teaches (see Abstract) an arrangement for administering a predetermined amount of a substance (i.e., a bolus of insulin) into an organism (i.e., into an infusion site of a patient), wherein the arrangement comprises administering a substance (i.e., a bolus of insulin) to the infusion site in order to monitor the tissue’s resistance, and therefore, its insulin absorption rate, at the infusion site (see Page 19, Lines 15 and Page 30, Line 27 – Page 31, Line 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined method of Loutseiko and Atlas to incorporate the teachings of Regittnig by enabling the portable infusion pump .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                            

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783